Gary Patterson, Consultant Agreement with Co-Signer, Inc.

 

This Agreement, effective as of March 1, 2014 (hereinafter "Effective Date", is
between Co-Signer, Inc. and its subsidiaries and affiliated entities,
(hereinafter the "Company") and Mr. Gary Patterson, (hereinafter the
"Consultant") who hereby agrees to provide consulting services as follows:

 

 1. Scope and Duties. Consultant shall provide Company with consulting services
    on a nonexclusive basis as defined in Schedule A.



 2. Term of Agreement. The Company shall retain Consultant to provide its
    non-exclusive consulting services to the Company and Consultant hereby
    agrees to provide such non-exclusive consulting services to the Company
    during the term (the "Term") commencing on the Effective Date and ending on
    the first anniversary of such date, and automatically renewing for a twelve
    (12) month term thereafter, subject to cancellation upon thirty day written
    notice by either party. Termination shall not affect the obligation of the
    Company to compensate the Consultant with fees payable under section 4 and
    Schedule B.



 3. Personal Services. Consultant shall provide the services described in this
    Agreement personally and not through any other affiliated person or entity,
    employee, subcontractor or agent of Consultant without the express prior
    written consent of the Company.



 4. Remuneration to Consultant. As full and total consideration for Consultant's
    services described herein, the Company shall:



a.Compensate the Consultant for any corporate marketing and business consulting
activity that the Company undertakes as set forth in Schedule B., attached
hereto and made a part hereof:

b.Reimburse Consultant for any out-of-pocket expenses that have been
pre-approved by the Company during the Term for expenses actually incurred by
Consultant in connection with the performance of Consultant’s services on behalf
of the Company hereunder. These are meant to include fees arising out of
processing stock transfer activities, including, but not limited to legal
opinions, transfer fees, etc.

c.The Company will be responsible for the opinion letter(s), other documents,
and the associated costs related to removing any restrictions on the shares
received by the Consultant as compensation, at “usual and customary” costs, not
to exceed a total maximum total dollar for all combined costs associated to
process the certificate of $700.00.

 

 5. Independent Contractor. Consultant and Company acknowledge that Consultant
    is an independent contractor, and shall neither be construed nor represented
    to be an employee of Company. It is agreed and understood, subject to any
    separate confidentiality agreement with the Company that Consultant reserves
    the right, as a non-exclusive engagement, to engage in other consulting
    activities either on its own behalf or on behalf of other persons or
    entities by whom Consultant may be engaged either during or following the
    terms of this Agreement.



 6. General.



6.1 Entire Agreement. Each party acknowledges that it has read this Agreement,
understands it, and agrees to be bound by its terms, and further agrees that
this Agreement (including the accompanying Schedules attached hereto) embodies
the complete and exclusive statement of the agreement between the parties, which
supersedes and replaces all prior proposals, understandings and all other
agreements, oral and written, between the parties.

 

6.2Binding Effect. This Agreement shall bind and inure to the benefit of the
parties, their respective heirs, personal representatives, subsidiaries, legal
successors and assigns.

 

6.3Severability. If any parts of this Agreement are found to be void or
unenforceable, the remaining provisions shall nevertheless be binding with the
same effect as though the void parts were deleted.

 

6.4Governing Law. This Agreement and performance hereunder shall be governed by
the laws of the State of Nevada, in the jurisdiction of Clark County for all
court systems therein.

 

6.5Grammatical Usage. In construing this Agreement, feminine pronouns shall be
substituted for those masculine in form (and vice versa), and plural terms shall
be substituted for singular and singular for plural, in any place where the
context so requires.

 

6.6Captions. The captions to this Agreement are inserted only for purposes of
convenient reference and in no way define, limit or prescribe the scope or
intent of this Agreement or any part hereof.

 

6.7Counterparts. This Agreement may be executed in several counterparts, each of
which shall be considered a legal original for all purposes. Any fully signed
counterpart may be introduced into evidence in any action or proceeding without
having to produce the others.

 

 

 

 



6.8Modification or Waiver.

 

(a)Modification. This Agreement may only be changed, modified or rescinded by
written instrument signed by all parties.

 

(b)Waiver. Any waiver of this Agreement shall not be effective unless made in a
writing signed by the person against whom the enforcement of such waiver is
sought A waiver given in any case shall only apply to that particular act or
omission, and shall not be effective as to further acts or omissions, regardless
of whether they are of the same or similar nature.

 

6.9Limitation of Liability. Neither party shall under any circumstances be
liable for any consequential, indirect, special, incidental or exemplary
damages, including without limitation, any loss of revenues, profits, or
business or other economic loss arising out of or in connection with the
services provided hereunder

 

6.10 Liability. Under any conditions, the Consultant liability for any breach
under this agreement shall be limited to his earned compensation under this
agreement. The company's liability shall be limited to its contractual
obligation under this agreement.

 

6.11 Notices. All notices required to be given pursuant hereto shall be given to
the parties at their addresses set forth herein, or at such other addresses a
party may specify for a receipt of notice. All notices will be deemed
sufficiently given if: (i) sent by Federal Express or other overnight courier
service providing written evidence of delivery; (ii) if by registered or
certified mail, postage prepaid, return receipt requested; (iii) or sent by
facsimile and confirmed by first class mail.

 

Co-Signer, Inc.

8275 S. Eastern Ave, Suite 200-661

Las Vegas, NV 89123

Gary Patterson

201 Joliet Ave., Apt D

Huntington Beach, CA 92648

 

6.12 Legal Fees. In the event of any legal action or arbitration involving this
Agreement, the prevailing party in such proceeding shall be entitled to an award
of reasonable expenses, including attorney's fees, disbursements and expenses of
experts, as may be awarded by the Court or by the Arbitration panel in its
determination.

 

6.13 Arbitration. The Parties specifically agree that any controversy or dispute
which may arise between the buyer and seller concerning any transaction or the
construction or breach of this agreement shall be settled by arbitration. Any
arbitration shall be pursuant to the rules then applying to JAMS/Endispute
("JAMS"), except to the extent set forth herein. The arbitration panel shall
consist of at least three (3) individuals, with at least one having knowledge of
investment and advisory activities. The Parties agree that any arbitration
proceeding pursuant to this provision shall be held in a location as determined
by the rules of JAMS. The ward of the arbitrator shall be final and binding on
the Parties and judgment upon the award rendered may be entered into in any
court, state or federal having jurisdiction.

 

The agreement to arbitrate does not entitle the Parties to obtain arbitration of
claim that would be barred by the relevant state of limitations if such claim
were brought in the Court of competent jurisdiction. If at the time a demand for
arbitration is made or an election or notice of intention to arbitrate is
served, the claims sought to be arbitrated would have been barred by the
relevant statute of limitations or other time bar, any party to this agreement
assert the limitation as a bar to the arbitration by applying to any court of
competent jurisdiction. The failure to assert such bar by application to a
court, however, shall not preclude its assertion before the arbitration.

 

 

 

(remainder of this page left blank intentionally)

2

 

AGREED AND ACCEPTED the day above first written.

 

Co-Signer, Inc.

 

 

/s/ Kurt A. Kramarenko 03/30/2014

By: Kurt A. Kramarenko Dated

Title: CEO

 

 

Consultant:

 

 

/s/ Gary Patterson 03/30/2014

By: Gary Patterson Dated

Title: Consultant

3

 

Schedule A

 

 1. Consultant shall render marketing and investor services and contacts and
    other general and strategic business advice, including, without limitation,
    advice relating to corporate investors needs for the benefit and growth of
    the Company as may be reasonably requested by Company.

 

 2. Consultant shall work in California as an independent Contractor.

 

Schedule B

 

 1. The Company, Co-Signer, Inc. shall compensate Consultant $500.00 per month
    paid by the 10th of the following month and a onetime grant of 500,000
    shares of common stock of Co-Signer, Inc. (COSR), vested immediately, for
    services to be rendered for the next 12 consecutive months. It is understood
    that at times the cash payment might need to be accrued until funds are
    available.

 

 2. Consultant's compensation shall be deemed restricted per SEC Rule 144 for 6
    months and shall be issued immediately by the Company upon execution of this
    Consulting Agreement.



4

 

